Citation Nr: 0705806	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-10 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of right fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that denied the veteran's claim of 
entitlement to a disability rating in excess of 0 percent for 
residuals of a right fifth metacarpal fracture.  The veteran 
perfected a timely appeal of this determination to the Board.  

This matter was before the Board in October 2003, and again 
in January 2006, and was both times remanded for further 
development.

In a June 2006 rating decision, the RO increased the 
veteran's disability rating to 10 percent, but the veteran 
continued with his appeal. 


FINDINGS OF FACT

1.  The veteran's residuals of a right fifth metacarpal 
fracture are productive of decreased grip strength, decreased 
right hand function, and limitation of motion of the third, 
fourth, and fifth fingers.

2.  The veteran's residuals of a right fifth metacarpal 
fracture are not productive of limited wrist motion, 
ankylosis, or a condition analogous to amputation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals of a right fifth metacarpal fracture have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Plate I, Diagnostic Codes 
5003, 5214-5227, 5229, 5230 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in October 1997 
took place prior to the VCAA's enactment.  However, VA 
satisfied its duty to notify by means of a January 2006 
letter from the AOJ to the veteran, which informed him of 
what evidence was required to substantiate his claim and of 
his and the VA's respective duties for obtaining evidence.  
The veteran was also asked to submit any relevant evidence 
and/or information in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was 
provided this notice in the letter accompanying the RO's June 
2006 rating decision that granted him an increased rating to 
10 percent.  However, as the Board concludes below that the 
preponderance is against the veteran's claim for increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical record, VA medical 
treatment records, the veteran's testimony at his April 1999 
RO hearing, a VA examination, and written statements from the 
veteran and his representative.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

II.  Increased Rating

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for residuals of a right fifth 
metacarpal fracture.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The veteran's 
statements describing the symptoms of his service-connected 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

The veteran's finger condition is rated under Diagnostic Code 
5227.  Under Diagnostic Code 5227, ankylosis of the ring or 
little finger, unfavorable or favorable, is rated 0 percent.  
VA must also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran's disability can also be rated under Diagnostic 
Code 5010 for arthritis due to trauma, substantiated by X-ray 
findings, which is rated according to the criteria of 
Diagnostic Code 5003 for degenerative arthritis.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In the instant case, the only recent medical evidence of the 
extent of the veteran's disability for rating purposes is a 
January 2006 VA examination.  On examination, the veteran was 
noted to have intermittent right hand pain and swelling with 
activities, which was alleviated by non-steroid anti 
inflammatory drugs.  Flexion of the metacarpophalangeal joint 
was 0 to 90 degrees bilaterally, proximal interphalangeal 
joint flexion was 0 to 100 degrees bilaterally, and distal 
interphalangeal joint flexion was 0 to 70 degree bilaterally.  
The veteran's right hand was tender on palpation at the 
third, fourth, and fifth proximal interphalangeal joints, and 
the pain increased with repetitive movements.  There was a 
one-half inch gap in approximation of the right thumb to the 
pinky.  With the right hand, there were three inch to four 
inch gaps in approximation of the third, fourth and fifth 
fingers to the palm.  Grip muscle power was noted to be four-
minus by five.  The veteran's joints were noted to be 
additionally limited by pain, weakness, and lack of endurance 
equally following repetitive use.  X-rays showed a deformity 
at the fifth metacarpal and fifth proximal phalanx consistent 
with old healed fractures, and osteoarthritis of the fifth 
distal interphalangeal joint.  The veteran was diagnosed as 
having old healed fractures of the right fifth metacarpal and 
proximal phalanx of the fifth finger, and post-traumatic 
osteoarthritis of the right distal interphalangeal joint with 
weak hand grip.  The VA examiner expressed the following 
opinions: that there was no ankylosis of any joint associated 
with the right fifth metacarpal; that a rating for amputation 
of the right finger was not warranted; and that there was 
limitation of motion or other digits or interference with 
overall function on of the hand.

After a review of the record, the Board determines that a 
preponderance of the evidence is against the veteran's claim 
for a disability rating in excess of 10 percent for residuals 
of right fifth metacarpal fracture.

The medical evidence demonstrates that a rating as amputation 
is not warranted, and, as the medical evidence is negative 
for a limitation of wrist motion or ankylosis of any fingers 
associated with the veteran's right fifth metacarpal fracture 
residuals, a rating under any of Diagnostic Codes 5214 
through 5226 is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5214-5226; see also 38 C.F.R. § 4.71a, Plate 
I.

Under either Diagnostic Code 5227 or Diagnostic Code 5230 for 
limitation of motion of the ring or little finger, the 
maximum disability rating available is 0 percent.

The Board notes the January 2006 VA examination findings of 
decreased grip strength and right hand function, and 
limitation of motion of the third, fourth and fifth fingers.  
However, even assuming that the limited hand function and 
third and fourth finger motion limitation are specifically 
the result of the veteran's service-connected disability, the 
maximum disability rating available for limitation of motion 
of all three fingers, absent ankylosis, is 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5229, 5230.

The Board also acknowledges the January 2006 VA examination 
finding that the veteran's metacarpophalangeal joint is 
additionally limited by pain, weakness, and lack of endurance 
equally following repetitive use.  The Board has considered 
the holding in DeLuca v. Brown, supra, that the veteran's 
disability may be rated based on functional impairment due to 
pain equated to loss of motion.  However, where, as here, the 
veteran is already receiving the maximum rating assignable, 
consideration of the provisions of DeLuca is not required.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Accordingly, a disability rating in excess of 10 percent for 
residuals of a right fifth metacarpal fracture is not 
warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the veteran's 
right fifth metacarpal fracture residuals so as to warrant 
assignment of an increased rating on an extra-schedular 
basis.  There is no showing that the disability has resulted 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence these factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of right fifth metacarpal fracture is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


